Citation Nr: 1132893	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-33 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to special monthly compensation based on the need for aid and attendance, for the purpose of accrued benefits, to include whether the appellant submitted a timely claim.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to March 1945.  He died in August 2006, and the appellant is his son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which, in September 2007, determined that the appellant did not submit a claim for entitlement to special monthly compensation based on a need for aid and attendance for the purpose of accrued benefits within one year of the Veteran's death.  

In May 2011, a hearing was held before the undersigned Veterans Law Judge.

The issue of entitlement to special monthly compensation based on the need for aid and attendance, for the purpose of accrued benefits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran died on August [redacted], 2006.

2.  The appellant filed a claim for compensation or dependency and indemnity compensation (DIC) on September 11, 2006, within one year of the date of the Veteran's death.  

CONCLUSION OF LAW

The claim of entitlement to the payment of accrued benefits was timely filed.  
38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. §§ 3.152, 3.1000 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  In this decision, the Board finds that the appellant's claim of entitlement to the payment of accrued benefits was timely filed, such that a discussion of VA's duties to notify and assist is not necessary.

The Veteran died on August [redacted], 2006.  At the time of his death, he was service connected for asthma with chronic obstructive pulmonary disease and rated at 100 percent disabling, effective August 18, 1998.

Under 38 U.S.C.A. § 5121(c), a claim for accrued benefits must be filed within one year after the death of death of the Veteran.  Here, the appellant's claim specifically seeking accrued benefits was received on August 23, 2007.  On September 11, 2006, the appellant filed a form titled "Application for Burial Benefits" and selected "no" in answer to the question "are you claiming that the cause of death was due to service."  However, he noted "100% asthma" under the same heading, seemingly alleging that the cause of death was related to the Veteran's service-connected chronic obstructive pulmonary disease.  On this form, the appellant also sought reimbursement in excess of the amount provided where the death of the Veteran has not been found to be service-connected, which also indicates a desire to file a claim for service connection for the cause of the Veteran's death.  See 38 U.S.C.A. §§ 2302, 2307.  Subsequently, the RO interpreted this document as a claim for service connection for the cause of the Veteran's death, and granted such benefits in a September 2006 rating decision.  As such, the Board finds that the appellant filed a claim for death benefits on September 11, 2006.  

Under 38 U.S.C.A. § 5101(b)(1), a claim for compensation or DIC compensation shall be considered a claim for death pension and accrued benefits.  38 C.F.R. § 3.152(b)(1); see also Isenhart v. Derwinski, 3 Vet. App. 177, 179-180 (holding that looking to the intent of the claimant in determining whether a claim for DIC is also a claim for death pension is contrary to law).  Upon receipt of a claim for compensation or DIC compensation, VA is obligated to notify the claimant of the evidence needed to complete the application, i.e. the evidence needed to file a claim for death pension and accrued benefits.  See Isenhart, 3 Vet. App. at 179-80.  As such, under the operative law, the appellant filed a formal claim for accrued benefits on September 11, 2006, less than one month after the death of the Veteran.  Therefore, his claim was timely filed.  Id.


ORDER

The matter of whether the appellant submitted a timely claim for accrued benefits is granted. 


REMAND

As the Board has determined that the appellant submitted a timely claim for accrued benefits, the issue of entitlement to special monthly compensation based on the need for aid and attendance, for the purpose of accrued benefits, must be adjudicated by the RO, after compliance with the duties to notify and assist, as set for the below.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter informing him about the information and evidence not of record that is necessary to substantiate the claim of entitlement to special monthly compensation based on the need for aid and attendance, for the purpose of accrued benefits; (2) about the information and evidence that VA will seek to provide; and (3) about the information and evidence he is expected to provide.

2.  Make arrangements to obtain the Veteran's complete treatment records from the Providence VA Medical  Center, dated from May 11, 2006 to August [redacted], 2006.

3.  Finally, readjudicate the claim of entitlement to special monthly compensation based on the need for aid and attendance, for the purpose of accrued benefits.  If the claim remains denied, the appellant should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


